MEMORANDUM **
Juan Carlos Ochoa Cendejas and Lucero Cardenas Garcia, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reconsider. See 8 C.F.R. § 1003.2(b)(2) (a party may only file one motion to reconsider, which must be filed within 30 days of BIA’s decision).
To the extent Petitioners seek review of the BIA’s February 27, 2006 orders dismissing their appeal, we lack jurisdiction because the petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
*677PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.